 In the Matter of GENERAL PETROLEUM CORPORATION,1 EMPLOYERandINTERNATIONAL BROTHERHOOD OF FIREMEN AND OILERS, AFL,PETITIONERCase No. 19-RC-47.-Decided May 12, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this matter was held before.Kenneth McClaskey, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed .2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner is a labor organization claiming to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit consisting of all clerical employees em-ployed in the Employer's operating department in the State of Wash-ington. In the alternative, it seeks to merge these employees into theunit of operating and maintenance employees which it currently rep-resents.The Employer opposes the petition, contending that the ap-propriate bargaining unit should be composed of all its clericalemployees.There are 22 clerical employees in the operating depart-1The name ofthe Employer appears as amended at the hearing2 Case No. 19-RC-220 was consolidatedwith CaseNo. 19-RC-47 byan order of theRegional Director for the Nineteenth Region,dated January 7, 1949.At the hearing, thePetitionersubmitted a request to withdraw its petition in Case No.19-RC-220.Thisrequestwas conditionally approvedby thehearing officer and the RegionalDirectorsubjectto furtherapproval by the Board.We herebyaffirm the approvalof the Petitioner's requestfor withdrawal of the petition in Case No.19-RC-220.83 N. L. R. B., No. 83.514 GENERAL PETROLEUM CORPORATION515ment whom thePetitioner seeks to represent and there are 72 additionalclerical employees in the sales, accounting, credit, and office depart-ments whom the Employer contends should be included in the unit.The employees in the proposed unit work in offices located at theEmployer's terminals and warehouses -in the industrial area of Seattle,Washington. These clerical employees are in constant association withthe operating and maintenance employees in the plants. In manyinstances, they assist the operating and maintenance employees in thedischarge of their normal duties.Many of the clerical employeesin the proposed unit were promoted from operating and maintenancejobs.The employees in the proposed unit work for the most partunder the direction and supervision of the foremen for the variousdepartments in the Employer's warehouses and terminals.Theirduties and functions resemble those of factory or plant clerical em-ployees whom we customarily include in units of production and main-tenance employees. In contrast therewith, the employees whom theEmployer contends should be included in the unit work in a modernoffice building in the commercial district of Seattle.They have littlecontact with the operating and maintenance employees. 'They fallin the category of office clerical employees whom we generally ex-clude from units of production and maintenance employees.We believe that the clerical employees in the operating departmenthave a closer community of interest with the operating and main-tenance employees than with the office clerical employees and mayfunction as part of the operating and maintenance unit 3However,the plant clerical employees are not covered by the existing contractapplicable to the operating and maintenance employees.We shall,therefore, accord the plant clerical employees the opportunity throughan election to express their desires as to whether or not they shouldbe added to the established operating and maintenance unit repre-sented by the Petitioner.We shall therefore direct that an election be held among the clericalemployees employed in the Employer's operating department in theState of Washington, excluding guards, professional and confidential 4employees, and supervisors as defined in the Act. If the employeesin this voting group select the Petitioner as their bargaining agent,they will be taken to have indicated their desire to be bargained foras part of the operating and maintenance unit now represented by thePetitioner.'Matter of Chrysler Corporation,76 N. L.R. B. 55 ;Matter of Emsco Derrick & Equip-ment Company,72 N. L.R. B. 378.d In accordance with the stipulationof the parties, the private secretary to Mr.Baugh,the Assistant DivisionManager of the Employer,is excluded from the unit as a confidentialemployee. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecretballot shall'be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelationsBoard Rules and Regulations-Series 5, as amended, amongthe employees in the voting group described in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said.pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election,and also exclud-ing employeeson strike who are not entitled to reinstatement, to de-termine whether or not they desire to be represented, for purposes ofcollectivebargaining,by International Brotherhoodof Firemen,andOilers, AFL.